MEMORANDUM**
Appellant Mickey Thomas entered a conditional guilty plea to one count of felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). Thomas conditioned his guilty plea on his right to appeal the district court’s denial of his motion to suppress statements that were the product of an allegedly unlawful arrest.
After an evidentiary hearing, the magistrate judge entered a thorough report with extensive factual findings. It concluded that the police had adequate cause, first to detain Thomas and then to arrest him at the scene. See United States v. RojasMillan, 234 F.3d 464, 468-69 (9th Cir. 2000) (holding that reasonable suspicion justifies an investigatory detention); United States v. Valencia Amezcua, 278 F.3d 901, 906 (9th Cir.2002) (holding that police officers had probable cause to arrest a suspect where the facts suggest a “fair probability” that the suspect has committed a crime). The report was adopted by the district judge, and we have no reason to overturn it. The district court properly found that the police officers conducted a valid investigatory detention that ripened into probable cause to make an arrest.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.